DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendments to the claims and arguments filed on April 29, 2022 have been received and entered. Claim 1 has been amended. Claims 1-6, 8-26 are pending in the instant application. 
Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding human IgH chain variable region and a mouse IgH constant region and (ii) monoclonal antibody as species for species for second cell and as the source of antigen specific antibody in the reply filed on June 7, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Priority
It is noted that instant application is a continuation of application no 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  
Upon review of the disclosure of the prior-filed application, ‘122, ‘666 and ‘960 fails to provide descriptive support for instant claims 1-6, 8-26. Claims 1-6, 8-26 are not enabled in applications‘122, ‘666 and ‘960 from which applicant is claiming benefit of priority.  It is noted that '122, '666 and '960 do not support the claimed phenotype of moue exhibiting the IgH-VDJCp transcripts comprise transcripts encoding human variable region CDR-H3 lengths of 19 to 22 amino acids, and wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 18 and 19 amino acids present in said IgH-VDJC p transcripts of said mouse is between 5% and 10% (claim 1).  There is not adequate support or enablement for claims 1-6, 8-26 in the manner provided by the first paragraph of 35 U.S.C. 112 in any of these applications ‘122, ‘666 and ‘960. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 1-6, 8-26 of the instant application. Therefore, the effective filing date for instant claims 1-6, 8-26 is 01/07/2011.
Claims 1-6, 8-26 are under consideration. 
Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are directed to a method that uses mouse comprising  a homozygous immunoglobulin heavy chain (IgH) locus, wherein said homozygous IgH locus comprises unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments, a plurality of human D gene segments, a plurality of human JH gene segments comprising a 3' JH6 and human intronic DNA and truncated mouse intronic DNA located at an endogenous IgH locus upstream of mouse Emu and a constant (C) region comprising an endogenous CH gene segment, said mouse intronic DNA being upstream of and naturally contiguous with a mouse Emu , wherein said mouse intronic DNA and said enhancer are comprised by a truncated mouse JC intron, wherein said germline comprises all or part of mouse IgH variable region DNA upstream of the human VH, D and J gene segments, wherein said mouse exhibits the functional phenotype of:
wherein said IgM comprises human CDR-H3, and wherein before contact with said antigen said  mouse comprises IgH-VDJCμ transcripts encoding human heavy chain variable region CDR-H3 lengths of 19 to 22 amino acids, and 
ii) wherein the mean frequency of said transcripts encoding CDR-H3 lengths selected from the group consisting of 18 and 19 amino acids present in said IgH- VDJC transcripts of said mouse is between 5% and 10%
Claims 22 and 26 recite the functional phenotype of: 
said IgH-VDJCu transcripts encoding a human variable region comprise a CDR-H3 length of 14-19amino acids.
the mean frequency of transcripts encoding CDR-H3 lengths between 14 -19 amino acids in said IgH- VDJCu transcripts of said mouse is between 5% and 10%.
Claims 23, 24 and 25 recite the functional phenotype of: 
 the frequency of transcripts encoding a CDR-H3 length of 19 amino acids in said IgH-VDJCu transcripts of said mouse is 5% as set forth in claim 23
the frequency of transcripts encoding a CDR-H3 length of 19 amino acids in said IgH-VDJCu transcripts of said mouse is less than transcripts encoding a CDR-H3 length of 17 amino acids and more than transcripts encoding a CDR-H3 length of 20 amino acids as et forth in claim 24.
The claim embraces a genus of human/mouse chimeric immunoglobulin heavy chain locus that  produce the different mean frequency of transcripts having the different CDR-H3 amino acid lengths.
Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification should "clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed" See Vas-cath at page 1116.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283 (CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC2000).
The genus of human/mouse chimeric immunoglobulin heavy chain locus that produce the different mean frequency of transcripts having the different CDR-H3 amino acid lengths, other than unrearranged human IgH VH gene segments comprising at least two of human IgH V gene segments, at least two of human D gene segments, at least two of human JH gene segments comprising a 3' JH6 and human intronic DNA gene segments showing recited functional phenotype (figure 37), encompassed within the genus have not been disclosed. 
The specification teaches creating the BACs having the inserts of human Ig gene segments (human V, all D and all J gene segments). The landing pads were used in a method to construct chimaeric Ig loci in mouse embryonic stem cells (ES cells), such that chimaeric IgH and IgK loci are made in which human gene segments are functionally inserted upstream of endogenous constant regions. The sequencing results indicate that JH, DH, and JK usages (FIG. 35 and FIG. 36) are similar to human results. In addition, the results from the IGH-VDJC.mu transcripts show that the range and mean of CDR-H3 length (FIG. 37) are similar to that observed in human. The junctional diversity generated from exonuclease and nucleotide addition activities (FIG. 38) was also observed. Example 11-13 disclose transgenic mice carrying all human JH, all human DH and human Vh2-5, Vh7-41, Vh-4-4, Vh1-3, Vh1-2 and Vh6-1 under control of a mouse Sp switch region were immunized and fused. The results demonstrate that mice comprising multiple human VDJ gene segments under the control of a rat C.mu switch are able to undergo productive recombination and produce high affinity antigen-specific antibodies whose CDR3 regions have sequences encoded by human gene segments (see table 4-5). 
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus that necessarily and predictably produces CDR-H3 amino acid lengths of 14 to 19 amino acids at a mean frequency of 5% to 10% (Claim 1), as opposed to 17 to 18 amino acids at a mean frequency of 5% to 10% (Claim 26), as opposed to 19 amino acids at a mean frequency of 5%  (prior Claim 23), as opposed to requency of transcripts encoding a CDR-H3 length of 19 amino acids in said IgH-VDJCp transcripts of said mouse is less than transcripts encoding a CDR-H3 length of 17 amino acids and more than transcripts encoding a CDR-H3 length of 20 amino acids (claim 24), and/or as opposed to a CDR-H3 length of 19 amino acids in said IgH-VDJCp Page 5 of 38Appl. No. 15/385,372 39080-16101 K03-25P US Response to non-Final Office Action of November 2, 2021 Response to Office Action filed April 29, 2022 transcripts of said mouse is less than transcripts encoding a CDR-H3 length of 17 amino acids (claim 25). It is relevant to note that the Claims 1, 22-26 are structurally identical, whereby the same transgenic mouse naturally comprises IgH-VDJCμ transcripts having human CDR-H3 amino acid lengths of 5 to 22 amino acids, and the mean frequency of said transcripts encoding CDR-H3 lengths of 10 to 19 amino acids are present in said IgH-VDJCμ transcripts of said mouse is between 5% and 10%.
It was unpredictable at the time of the invention whether the expressed human IgH chain, after recombining the human VD J gene segments, could result in CDR3 length of at least 20 amino acids. Craig et al., (WO 2010070263 Al2010) teaches that where endogenous mouse heavy chain and light chain gene loci remain functional, any additional introduced immunoglobulin heavy chain transgene is also regulated by allelic exclusion, so that some B-cells functionally express mouse heavy and light chain loci only and others human heavy chain loci only and mouse light chain loci.  (p. 4, lines 7-31). The enhancer and the LCR at the heavy chain locus play an important role in determining the expression of the human IgH VDJ gene segment in the transgenic mouse. The post filing art of Friedrich et al (US 9783618) teach analyzing 2000 sequences. The identity of the matching V, J and D segments as well as the CDR3 length from this assignment were then saved as a table 2 for analysis. This shows that the JH6*02 gene segment is selected for by immunization, as the proportion of JH6*02 usage increases after immunization. JH6*02 is also used in the majority of antibodies with a long HCDR3 length, which is desirable for targets which are specifically bound by long HCDR3 length antibodies. Additionally, the analysis revealed that certain VH and D gene segments frequently yielded HCDR3s of long length (emphasis added). See Table 2. The  specific disclosure in ‘618 that identified only certain VH and D gene segments frequently yielded HCDR3s of long length are not disclosed in the specification in same manner as it has been described in ‘618 (emphasis added). The state of prior art at the time of filing of instant application  was unpredictable to extrapolate a functional phenotype, such as a frequency of transcripts displaying CDRH-3s of a specified length and mean frequency, from the phenotype of a specific chimeric mouse whose genome comprises human unrearranged IgH variable region gene segments comprising a plurality of IgH V gene segments, any of plurality of  human D gene segments and any of plurality of human JH gene segments of mouse locus such that human unrearranged IgH gene segment is in operable linkage with endogenous mouse heavy chain constant region gene, as disclosed in the instant application.  Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record) is considered relevant prior art for having taught that CDR-H3 is the product of both combinatorial and junctional diversification. This includes combinatorial rearrangement of variable (VH), diversity (DH), and joining (JH) gene segments, alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, and the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides. Mechanisms not restricted to this interval, such as somatic hypermutation, receptor editing, and gene conversion, also contribute to CDR-H3 diversity. The instant specification fails to disclose the structural feature(s) that objectively distinguishes the human/mouse chimeric immunoglobulin heavy chain locus of Claims.  In the instant case, the lack of adequate written description for the change(s) that are necessary and sufficient to achieve the contemplated functional phenotype of claims that is not achieved by the human/mouse chimeric immunoglobulin heavy chain locus comprising two human V gene segments, two human D gene segments, and two human J gene segments as required by the breadth of the base claim.
The instant specification fails to disclose the structural feature(s) that functionally modify the alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatic hyper mutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily arrive at the different functional properties of the differently recited CDR-H3 amino acid lengths and corresponding transcript embraced by the genus claims. 
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus". MPEP §2163
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of structurally different human/mouse chimeric immunoglobulin heavy chain loci having the different CDR-H3 amino acid lengths and corresponding mean transcript frequencies in said mouse at the time the application was filed. Therefore, Applicant was not in possession of the genus of human/mouse chimeric immunoglobulin heavy chain locus that produce the different mean frequency of transcripts having the different CDR-H3 amino acid lengths as encompassed by the claims. University of California v. Eli Lilly and Co ., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.''
Response to arguments
Applicant disagree with the rejection arguing no such structure/function relationship is recited in the claims. he structural limitations of the transgenic mouse include those pertaining to the homozygous chimeric  IGH locus and those pertaining to the recited IgH-VDJCp transcripts encoding said  chimeric IgM heavy chain polypeptide, including the recited structure(s) of the CDRH3  length(s) and mean frequencies. That is, Applicant has described and recited a transgenic mouse having the recited structural characteristics and has not set forth or claimed a structure/function relationship. 
With respect to structural variants, Applicant's specification describes multiple embodiments of the instantly recited chimeric IgH locus. Specifically, Applicant’s specification describes a range of coordinates between mouse J4 and Cp in which unrearranged human V region gene segments are positioned at any one of multiple selected positions upstream of Emu (see para. 70 of the published application). Applicant notes that the mice of each of the pending claims under examination is supported by the data represented in Figure 37. As such, the instantly recited mean frequencies are not exclusive to each other. Applicant is merely reciting those cohorts of transcripts which are of interest, generally the longer transcripts.  Dr. Lee explains that his attached expert declaration, "Declaration B", presents data on both individual CDR-H3 amino acid lengths (encoded by the sequenced transcripts) and on the distribution of combinations of CDR-H3 lengths using multiple embodiments with varying numbers of V region gene segments of the instantly recited chimeric IgH locus. Applicant continue to rely on the Dr. Lee’ declaration. Figure 37 is representative of the several embodiments of the instantly recited  mice encompassing the instantly recited chimeric IgH locus disclosed in the instant specification. Accordingly, Applicant is in possession of the genus of chimeric immunoglobulin heavy locus encoding the disclosed array of CDRH3 amino acid lengths and their corresponding transcript frequencies as recited in the instant claims. Applicant notes that Friedrich et al (US 9783618) is looking at JH6*02 usage after immunization, unlike the instant claims in which the recited transcripts are of a mouse before immunization with the antigen. Applicant notes that Figure 1 of Zemlin, below, illustrates the distinct shift to increased CDRH3 lengths generated by a fully human IgH locus in a human vs. those generated by a fully mouse IgH locus in mice. It is Applicant's position that one of ordinary skill in the art would, upon studying Fig. 37, immediately appreciate that Fig. 37 provides clear and unambiguous information as to both the mean frequency of transcripts encoding IgM of various CDR-H3 lengths in the chimeric gM transcript population present in the mouse. At the same time, one of ordinary skill in the art would immediately appreciate that Fig. 37 provides information not only as to mean frequencies of individual CDR-H3 lengths but also with respect to combined frequencies of selected CDR-H3 lengths and a mean frequency or mean frequency in a range of frequencies of selected CDR-H3 lengths. See paragraph 4 on the expert declaration. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that instant transgenic mouse having the recited structural characteristics has not set forth or claimed a structure/function relationship, it is noted that instantly claimed method uses a mouse that requires the presence of at least two unrearranged human IgH V gene segment, at least two human D gene segment, and at least two human JH gene segment [structure]. However, the specification fails to actually disclose the structure of the unrearranged IgH chimeric IgH locus comprising the human IgH V, D, and J gene segment(s) that produce {characteristics] the transcript profile of Figure 37.  It is relevant to note from the instant  specification that the transcript profile of Figure 37 requires a multitude of human IgH V gene segments ( at least 12, as illustrated in Figure 13), a multitude of human D gene segments (at least 25 human DH gene segments, as illustrated in Figures 10 and 13), and all of the human JH gene segments (1 to 6, as illustrated in Figures 10 and 13) resulting in the recited characteristics displayed by the mouse  used in the method.  In the instant case, the specification teaches use of a transgenic mouse encoding only the 12 illustrated human IgH V gene segments. However, the mean frequency of CDR-H3 lengths, and the distribution of lengths, in chimeric IgM mice comprising all other plurality of  unrearranged human IgH V gene segments, all plurality of different unrearranged human IgH D gene segments, and plurality of other unrearranged human IgH J gene segments are not disclosed. The instant application fails to disclose the nexus between the number of unrearranged human IgH V, D, and J gene segments to necessarily and sufficiently achieve the functional characteristics of producing transcripts encoding CDR-H3 amino acid lengths and their corresponding transcript frequencies. 
Applicant’s argument in part relying on the Lee’s declaration B is not found persuasive because Examiner could not find any attached copy of the Lee’s declaration, therefore, applicants’ arguments relying on the Lee’s declaration are thereby rendered moot.
In response to applicant’s argument pertaining to post filing art of Friedrich that discloses usage after immunization, it is emphasized that the issue  of possession to include JH6*02 usage that increases after immunization and JH6*02 is used in the majority of antibodies with a long HCDR3 length  was raised in response to applicant reliance on Friedrich et al (US 9783618) reference in support of possession of claimed genus (see arguments and England’s declaration filed on 02/04/2021). It is in this context, it was stated that Friedrich teach analyzing 2000 sequences to identity of the matching V, J and D segments as well as the CDR3 length for analysis. The instant specification fails to disclose the structural feature(s) that functionally modify the alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatic hyper mutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily arrive at the different functional properties of the differently recited CDR-H3 amino acid lengths and corresponding transcript embraced by the genus claims. Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of structurally different human/mouse chimeric immunoglobulin heavy chain loci having the different CDR-H3 amino acid lengths and corresponding mean transcript frequencies in said mouse at the time the application was filed.

Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 14-25 and 26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or WO 02/066630) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749), and Gallo et al (Eur. J Immunology, 2000, 534-540).
Claim interpretation: It is noted that the method of claim 1 is directed to one active step of production of an antibody, said method comprising expressing said antibody from said cell comprising nucleic acid encoding said human IgH chain of said antibody or expressing said fragment from said cell comprising nucleic acid encoding said human IgH chain variable region. For the prior art purposes, to the extent, prior art teaches providing cultured cell comprising nucleic acid encoding human IgH  human heavy chain  variable region and expresses said IgH, then it meets the claimed method steps. There is no specific sequence for the human variable region claimed, therefore, an obviousness rejection may be appropriate, to the extent, prior art teaches same method steps. The wherein' clauses are considered product-by-process limitations, wherein  the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human
IgH chain variable region
With respect to claim 1, 4-6, Murphy et al  teach a  method of producing a human antibody, comprising ...(f) providing a  the cell comprising nucleic acid encoding human IgH heavy chain  comprising a human IgH variable region and a human IgH constant region and (ii) growing said cells under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e), wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen, wherein the germline of said mouse comprises genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments  and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form hybrid heavy chain locus and a hybrid light heavy chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing a hybrid antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation, wherein the heavy and light chain immunoglobulin constant regions are endogenous mouse heavy and  light chain constant regions (see claim 2 and col. 7, lines 45-57). In another preferred embodiment, the cell described above is a CHO cell (col. 7, lines 45-56 ). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of Velocimmune mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is further noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). It is further disclosed that VelociGene technology was employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74, Murphy slides 10, 14), therefore, expression of IgH heavy chain comprising endogenous mouse variable region implicitly be reduced or prevented.  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see, e.g., col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9). ).  Regarding claims 14, Murphy et al teach recovering antibody or cells expressing said antibody (claim 2 of ‘323). 
Regarding claims 15-17, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
Regarding claims 18-19, Murphy continue to method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the  antibody; ... The method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col 7, lines 45-60).
With respect to claims 20-21,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 8, lines 16-22) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).  The combination of reference differ from claimed invention by not explicitly characterizing the mouse disclosed by Murphy. 

    PNG
    media_image1.png
    150
    262
    media_image1.png
    Greyscale
Zemlin teaches the lengths of "4751 human and 2170 murine unique functional CDR-H3 sequences" (page. 735, col. 1, lines 13-14). Zemlin teaches that - 8% of human CDR-H3 sequences are 17 residues in length, while 6% of human CDR-H3 sequences are 18 residues in length (see Figure 1, showing frequencies of 17 and 18 residue human CDR-H3 lengths added). 
Zemlin teaches that the mean frequency of the group consisting of human CDR-H3 length of 17 and 18 amino acids is between ~ 6% and ~ 8% (which is between 5% and 10%). Zemlin also teaches that "CDR-H3 length is determined by combinatorial diversity (length of germline genes), junctional diversity (e.g. exonucleolytic nibbling and N nucleotide addition), and by selection ... all three factors are responsible for the shorter average CDR-H3 length and narrower length distribution in mouse compared to human" (page 742, col. 2, lines 1- 8). Thus, Zemlin teaches that CDR-H3 length and distribution are determined, at least in part, by characteristics of the sequence of the immunoglobulin locus (e.g., the length of the immunoglobulin variable region gene segments). Thus, insofar as Zemlin teaches that the mean frequency of human CDR-H3 lengths of 17 and 18 amino acids is between- 6% and- 8% (and therefore between 5% and 10%), Zemlin teaches that this mean frequency range results, at least in part, from a human heavy chain variable region comprising one or more unrearranged human heavy chain V (VH) gene segments, one or more human D (D) gene segments and one or more human heavy chain J (JH) gene segments, wherein the gene segments in the IgH locus are operably linked to a constant region thereof, wherein the locus is functional for rearrangement of the human VH, DH, and JH gene segments. These studies are further supported by Gallo who discloses that XenoMouse strains “contain, in substantially germ-line configuration, over 1.0 megabase of the human IgH locus (66 VH gene segments) and approximately 800 kb of the human Ig kappa locus (32 kappa chain variable gene segments)” (page 534; right col.). Gallo discloses that the XenoMouse strains “[show] preferential utilization of Ju gene segments Ju4 and Ju6...at frequencies similar to those reported in human repertoires” (page. 537; col. 2.; para. 2) and “is functioning with apparently the same intrinsic bias in segment utilization as the human repertoire” (page 538; col. 2, para 2). Gallo states “our analysis of the human antibody repertoire in mouse strain confirms that the utilization of human IgVH gene segment is not random and demonstrates that the human antibody H chain repertoires of mouse and human PBL are remarkably similar (page 537, col. 2, para. 3). 
Therefore, it also would have been obvious to one of ordinary skill in the art to substitute the human IgH 3 '-most J region gene segment/murine J/C intron cloning junction of Murphy et al with a human IgH 3 '-most J region gene segment/murine J/C intron cloning junction of Tanamachi et al, thus creating a human/mouse chimeric J/C intron, with a reasonable expectation of success because prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments. The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of skill in the art would have been expected to have a reasonable expectation of success in characterizing the transgenic mouse of Murphy using the known method because prior art successfully reported that the mean frequency of human CDR-H3 lengths of 17 and 72 amino acids is between- 6% and- 8% as evident from the teaching of Zemlin and Rosner. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1-3, 8-10, 13  remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749), Gallo et al (Eur. J Immunology, 2000, 534-540), as applied above and further in view of  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamchi et al (WO 2007/117410, dated 10/18/2007) as evidenced by as evidenced by Adams (Genomics. 2005 December; 86 (6):753-8, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591). 
The teaching of Murphy, Stevens, Zemlin, Gallo have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing that the chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron and (ii) , wherein the 3’JH gene segment is less than 1 kb upstream of said junction/joinder point.  
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region andthe Cmu exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer istypically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, combination of references do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotide or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim. Tanamachi further discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 11).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tanamachi, and  Adams to modify the method of isolating a antigen specific antibody  comprising human Ig variable region and a human IgH constant region  using the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.   It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgK JC intron comprising a 782bp of truncated mouse IgK intron DNA upstream of the enhancer as required by claims 297 and 328 for initiation of recombination and expression for the hybrid Igk locus, with reasonable expectation of success. One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi).  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 20  remain  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749), Gallo et al (Eur. J Immunology, 2000, 534-540), as applied above for claim1 , and further in view of Lefranc et al (Experimental and Clinical Immunogenetics, 2001;18:161–174, IDS).
The teaching of Murphy, Stevens have been described above and relied in same manner. The combination of references  differ from claimed invention by not explicitly disclosing mouse germline in said unrearranged human Igk V k  gene segments comprise human V4-1, V5-2, V7-3, V2-4, V1-5, V1-6, V3-7 and V1-8 gene segments.
The limitation of claims 285-287, 309-310, 326-328, 353-355 would be implicit to the teaching of Murphy who in one embodiment contemplated replacing all of unrearranged  mouse heavy and light chain variable region gene segment with corresponding human counterpart and therefore the unrearranged human IgH VH gene segments disclosed in Murphy must necessarily comprise human V6-1, Vll-1-1, V1-2, Vlll-2-1, V1-3, V4-4 and V2-5 gene segments and unrearranged human Igk V k  gene segments comprise human V4-1, V5-2, V7-3, V2-4, V1-5, V1-6, V3-7 and V1-8 gene segments as evidenced by Lefranc et al (see table 1, fig. 1-2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens and Lefranc to enhance the rearrangement of hVDJ/hVJ regions with endogenous CH/CK regions when producing chimeric antibodies expressed in a cell by using the transgenic mice by positioning the human kappa gene segment upstream of endogenous light chain locus enhancer sequence, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because Murphy and Lefranc disclose human heavy chain IgH and human variable (hV) sequences from an endogenous mouse heavy and light chain locus, and the use of targeting vectors to create a modified mouse heavy and light chain locus ([Times New Roman font/0x6B][Times New Roman font/0x20]) using contiguous gene segments known in prior art for said gene segment that are operably linked to the endogenous mouse light chain constant gene and enhancers.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported using genetically modified mouse expressing human heavy chain variable region and human kappa variable sequence form an endogenous mouse heavy and light chain locus for production of hybrid antibody in response to an antigen as evident from the teaching of Murphy. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-6, 14-25 and 26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or WO 02/066630) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749), and Gallo et al (Eur. J Immunology, 2000, 534-540) as applied above for claim 1, and further in view of and Jackson Laboratory Recourse Manual, 2007, 1-29, IDS), Oberdoerffer et al (Nucleic Acids Res. 31: e140, 2003) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1907, p37-40).
The teaching of Murphy. Stevens, Zemelin have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing (i) using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said all or part of mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region and (ii)  said mouse capable of breeding to subsequent generation mice. 
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence (see page 2, right column, lines 40 to 45 and Fig. lb). It is further disclosed that the VDJ switch cassette is targeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences. The combination of reference differ from claimed invention by not disclosing said mouse capable of breeding to subsequent generation mice. 
However, prior art to instant invention, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8).
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Murphy, Stevens, Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying the transgenic homozygous mouse of Murphy and Stevens by inserting the human VDJ DNA between the mouse constant region and the last, 3‘human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of uman VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11a). One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease and also taught various breeding scheme to produce transgenic homozygous mouse. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Boarddecision Ex parte Smith, —USPQ2d—., slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396) (available at
http: www.uspto.gov/web/offices/dcom/bpai/prec/fd07 1925 .pdf).

Response to arguments
	Applicant in part re-iterate and rely on prior argument that have been discussed in previous office action. The arguments in part are substantially the same as those addressed in the prior office action mailed on 11/02/2021.
	Applicant disagree with the rejection arguing notes that Zemlin’s data was obtained from fully human IgH genes produced from human lymphocytes. Therefore, Zemlin’s teaching provides no insight as to the distribution of transcript length in a mouse comprising the instantly
recited chimeric IgH locus in a mouse. Would the distribution be similar to mouse, or
be similar to human, or be somewhere in between? Though Zemlin teaches expression of fully mouse IgH loci in a mouse and fully human [gH locus expressed in a human, the Office Action provides no evidentiary basis for supporting the contention that the mouse enzymes, exonucleases, polymerases, ligases, regulatory molecules, etc., will work as efficiently or at all on human/mouse chimeric substrate DNA at a mouse endogenous IgH locus in a live mouse, and will accordingly generate a spectrum of transcripts which have a CDRH3 length similar to
mouse, or similar to humans or somewhere in between. Applicant further notes that the chimeric IgH locus taught by Gallo et al. is a multiple copy transgene randomly integrated into the genome, and thus does not meet the limitation of the instant claims which require that the unrearranged human V region gene segments are positioned at the endogenous IgH locus and that the unrearranged human V region gene segments are capable of undergoing V, D, J, joining. It is Applicant’s position that one of skill at the time of the invention could not have extrapolated
functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed, by a randomly integrated multiple copy transgene containing a chimeric IgH locus. Similar to the mouse taught by Murphy, the frequency of transcripts encoding the range of CDRH-3 lengths is not taught for the mouse described by Stevens in which unrearranged human V region gene segments are positioned at the endogenous IgH locus. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, as stated in previous office action, recitation of wherein clauses simply state a characterization or conclusion of the human-mouse chimeric antibodies produced during normal B cell development in the mouse. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. In the instant case, the instantly claimed thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region is not required to comprise a CDR-H3 region having 19 to 22 amino acids.
	It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Zemlin et al taught that the distribution of transcripts encoding human CDRH3 amino acid lengths of 18 to 19 amino acids is naturally present between 6% and 8%, which is thus necessarily between the instantly recited 5% and 10%, and that the CDR-H3 may have amino acid lengths up to 22 amino acids (Figure 1) wherein the CDR-H3 is the product of both combinatorial and junctional diversification. This includes combinatorial rearrangement of variable (VH), diversity (DH), and joining (JH) gene segments, alternative use of DH reading frames, variation in the site of gene. recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, and the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides. Mechanisms not restricted to this interval, such as somatic hypermutation, receptor editing, and gene conversion, also contribute to CDR-H3 diversity. In the instant case, mice are capable of producing a plurality of CDR-H3 lengths (Zemlin et al, Figure 1 and Gallo), suggesting to those of ordinary skill in the art who would reasonably expect mouse enzymes, exonucleases, polymerases, ligases, regulatory molecules, etc., will work as efficiently at all on human/mouse chimeric substrate DNA in a mouse cell in a mouse, and will accordingly generate a spectrum of transcripts which have a CDRH3 length similar to mouse, humans or somewhere in between.  There is no objective evidence in the prior art that teaches or suggests that transgenic mice are incapable of recapitulating the production of human CDR-H3 amino acid lengths and transcript frequencies, as recited in the instant claims. The wherein clauses merely recite a functional characteristic that naturally flows from the mouse physiology, natural immune system development and cell biology that naturally acts on the immunoglobulin heavy chain locus upon transcription.
	On pages 19-23 and 34 of the applicant’s argument, Applicant continue to argue that Murphy mouse requires a complete mouse JC intron and also human JC intronic DNA. By definition, in the chimeric IgH locus of the Murphy mouse, up to the 1* (up to twelve) 5 prime nucleotides of the human JC intronic DNA will be duplicated by the 1“ (up to twelve) 5 prime nucleotides of the complete mouse JC intronic DNA. Accordingly, the presence in the chimeric IgH locus taught by Murphy of both 5’ human IgH JC intronic DNA and the presence of full length mouse JC intronic DNA (even if of 129 mouse strain) negates the conclusion on page 19 of the Office Action that “Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). Applicant notes the Tanamachi discloses a randomly inserted VDJ minilocus  Because of the random insertion of the Tanamachi minilocus into the mouse genome, Applicant contends that Tanamachi cannot be proof of concept of a chimeric IgH construct comprising a JC intron comprising truncated mouse JC intronic DNA at an endogenous IgH locus because the randomly inserted Tanamachi minilocus is not under the same regulatory influences that apply to a chimeric IgH construct inserted at an endogenous IgH locus, those influences including rearrangement of a human D and a human JH gene segment, subsequent rearrangement of the human D - JH unit to a human VH gene segment, subsequent transcription, and somatic mutation. (Bradley and Van Dijik’s declaration para. 6). Further, the post filing publication 20120322108 by Macdonald refers to three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci. Murphy's teaching of the disadvantages of trans-switching in making chimeric mice with a randomly integrated chimeric IgH locus such as that taught by Tanamachi is inconsistent with a motivation for combining Murphy and Tanamachi. This inconsistency renders it adverse to the conclusion by the Office Action on page 19 that "it would have been prima facie obvious for a person of ordinary skill to combine the teaching of prior art references. Applicants’ arguments have been fully considered, but are not found persuasive.

	In response, the instantly recited human/mouse chimeric intron merely requires a single or few nucleotides of human origin. Further, those skill in the art that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. 

    PNG
    media_image2.png
    163
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    263
    700
    media_image3.png
    Greyscale

Therefore, analyzing the genome of entire mouse JC disclosed in Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” (first 12 being human and remaining mouse) or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Applicant has provided no objective evidence that the presence a single nucleotide of adenosine (A), of "human origin" (as in 129 mouse) at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single adenosine (A) nucleotide of "mouse origin". Likewise, Applicant has not provided objective evidence that the presence/absence of few nucleotide (single or dinucleotide) motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide Murphy et al and the van Dijk Declaration both emphasize  to the requirement by Murphy to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". In fact, this concept was known several decades back as evident from the teaching of Wagner et al who successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. It is further disclosed in prior art that the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994; Figure 1, cited as evidence without relying on the rejection). As stated in previous office action, instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse JC intron as broadly claimed. The transgenic mouse of instant invention, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further, Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron.  The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.  It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The previous office action did not make any conclusion that Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci would be same. Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that Murphy as such do not emphasize criticality of maintaining entire mouse JC intron (see above). The teaching of Murphy and Stevens in view of Tanamachi emphasizes to not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience. The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. 
On pages 24-29 of the applicant’s argument, applicant argues claim 20 recites specific unrearranged human IgH VH gene segments. Applicant assert that without an evidentiary teaching that Zemin teaches a method comprising a mouse having the structure of the instantly recited chimeric IgH locus, e.g., the recited array of transcripts, Applicant submits Zemlin alone or in combination with the remaining cited references, does not qualify as prior art. The teachings by Oberdoerffer/Torres and Kuhns (the use of inversion as a means of inactivating VDJ sequences at a host IgH locus to provide for expression of other VDJ sequences), do not make up for the missing teachings of chimeric JC intron the remaining cited publications. Applicant notes that the instant claims require breeding a pair of mice, both of which are homozygous for the instantly recited chimeric IgH locus, while the above excerpt from the Office Action describes what appears to be multistep breeding method for producing homozygous subsequent generation mice as an alternative to the single step breeding method of the instant claim, citing multi-step breeding schemes taught by Jackson Laboratory Recourse Manual. Murphy does not teach a transgenic mouse homozygous at the IgH locus, as claimed, that is capable of breeding with a said transgenic mouse to produce subsequent generation mice. As acknowledged by Macdonald (US 20120322108), mice generated by the method described in Murphy "lack the ability to express any functional ADAM6 protein, and exhibit a defect in the ability of the mice to mate and to generate offspring" (US 20120322108, at paragraph [0208]). Macdonald states that as a consequence, when mouse VH and/or DH segments are deleted or replaced, “there is a high probability that a resulting mouse will exhibit a severe deficit in fertility”. (US 20120322108, at paragraph [220]). The reasons of record are consistent with the reasons of Allowance in allowed US 14/516,461 that the "term transgenic mouse having germline with a homozygous IgH "capable of breeding” with said (homozygous) mouse is interpreted in view of disclosure of the specification and declaration filed by Dr. Friedrich (see sections 9-11 of declaration of record, figure 21) as a “mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments". Applicants’ arguments have been fully considered, but are not found persuasive.
It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Zemlin et al is considered relevant prior art for evidencing that the distribution of transcripts encoding human CDR-H3 amino acid lengths of 18 to 19 amino acids is naturally present between 6% and 8%, which is thus necessarily between the instantly recited 5% and 10%, and that the CDR-H3 may have amino acid lengths up to 22 amino acids (Figure 1). One of ordinary skill in the art would have long-recognized the scientific concept and natural process that a transgenic mouse encoding human IgH loci comprising human IgH VDJ gene segments naturally produce a large panel of antigen specific antibodies specific for said antigen as evident from multiple prior art reference including Green et al (J. Immunol. Methods 231: 11-23, 1999; IDS, fig. 2, cited as evidence without relying on rejection), There is no objective evidence in the prior art that teaches or suggests that transgenic mice are incapable of recapitulating the production of human CDR-H3 amino acid lengths and transcript frequencies, as recited in the instant claims. Thus, it is considered that the instant wherein clauses merely recite a functional property that naturally flows from the mouse natural immune system development that naturally acts on the immunoglobulin heavy chain locus upon transcription.
In response to applicant’s argument that Oberdoerffer et al do not cure the defect of cited reference, it is noted that Murphy et al and Tanamachi et al are discussed in preceding sections and incorporated herein. Applicant does not dispute the teachings of Oberdoerffer et al as applied to the obviousness to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimeric antibodies in the transgenic mice by inserting. the human VDJ DNA between the mouse constant region and the last 3'-most human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success
In response to applicant’s argument of claims previously allowed in application no 14/516,461, it is noted that previously allowed claims were directed to a mouse that recite a genotype that is different from the method claims of the instant application. For instance, In the instant case, claims are broader and do not require the whereby clause to practice the method as discussed in preceding section. Further claims do not require (i) all or part of the mouse IgH variable region DNA in a position that is upstream of its native chromosomal position, wherein expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region is inactive in said mouse or (ii) wherein said genome comprises all or part of the mouse IgH variable region DNA inverted with respect to its native chromosomal orientation upstream of said unrearranged human IgH variable region gene segments. Should applicant amend the base claim of instant application to immunize the mouse first, followed by expressing antigen specific antibody or antigen binding fragment thereof, from a host cell, instant obviousness rejection may be overcome pending further consideration. 

In response, applicant should note that claimed method steps do not require mating a mouse homozygous for the IgH loci with another mouse homozygous for the IgH , and nor do method require mouse to be derived from subsequent progeny of said mouse as argued by the applicant. As noted above, claims merely recite a method step of providing a cell comprising nucleic acid encoding said human IgH heavy chain of said antibody, or a cell comprising nucleic acid encoding said human IgH chain variable region, wherein said IgH chain variable region is of a transgenic mouse contacted with said antigen, and expressing said antibody from said cell comprising nucleic acid encoding said human IgH chain of said antibody or expressing said fragment from said cell. The 'wherein' clauses in step (A) is considered product-by-process limitations, whereby, as discussed before, the recitation of a process limitation in the claims. The method as such do not require breeding limitation. The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region. Macdonald (US 20120322108) reference is a post filing reference that is after the effective priority date of the instant claims. One cannot use the teachings of a reference from the future to motivate or deter an artisan because future knowledge was simply not available to the artisan at the time of the filing of instant application. Murphy et al clearly contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus.  Further, post filing art summarized the reference of Voronina et al (Biology of Reproduction 100(3): 686-696, 2019, cited as evidence without relying on the rejection), teaches "generating Adam6-deficient (Adam6-/-) mouse lines" (page 687, col. I), showing homozygous breeding line, and thus necessarily fertile and "functional to breed to another said mouse to produce progeny" in absence of ADAM6.. Additionally, the claims are directed to methods of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region, the method comprising the positively recited step of "providing a cell comprising nucleic acid encoding human IgH heavy chain antibody and expressing said antibody ... from a cell" (Claim 1). The human IgH variable (V) region having originated from the human/mouse chimeric IgH locus of Murphy et al is structurally indistinguishable from the instant claims. Applicant's argument evidences that antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region thus-obtained from per the method of Murphy et al is structurally indistinguishable from the claims which is now claimed. There is no evidence and/or argument on record that establish distinction of human IgH chain variable region and said human IgH chain variable region from the transgenic mouse contacted with an antigen as disclosed in Murphy to one disclosed in the instant application. 
	 Applicant argues that there is structural difference between chimeric IgH locus of mouse and therefore repertoire of V regions of the instant claims differs from that taught by Murphy (see page 30-31). Applicant's argument(s) has been fully considered, but is not persuasive. 
In response, it is noted that there is no evidence on record that the repertoire of V regions of the instant claims would differs from Murphy et al because of chimeric human/mouse JC intron comprising a truncated mouse IgH JC intron. In fact, prior art teaches repertoire of V regions appears to be predicated solely upon the presence of the human IgH V, D, and J gene segments.
Applicant further argues that many more regulatory functions exist for antibody production in addition to Eu and splice sites, and that the full extent of regulation sequences and processes of the complex regulation of an Ig locus (wild type or chimeric) were not well established at the time of Applicant’s invention. Applicant's argument(s) has been fully considered, but is not persuasive. 
Applicant's argument(s) has been fully considered, but is not persuasive. Murphy et al and the van Dijk Declaration both emphasize to the to retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, one of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (see Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). This is further evident form Wagner et al who taught the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1). As previously discussed, as recited human/mouse chimeric intron merely requires but a single or few nucleotides of human origin. Applicant has provided no objective evidence that the presence adenosine of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding nucleotide of "mouse origin".
Applicant argues that there no evidence that the mouse taught by Murphy and the mouse taught by Tanamachi will produce identical repertoires which is the pivotal point of the instant obviousness rejections when the genus of the VH repertoire of the recited mouse of the instant claims is interpreted as a product by process component of a method claim as advanced by the Office Action. Applicant in part rely on US patent 9,932,408 to indicates it is unlikely that the repertoire generated from randomly integrated unrearranged human VH/D/JH gene segments is identical to the repertoire generated from unrearranged human VH/D/JH gene segments positioned at the endogenous IgH locus. Applicant's argument(s) has been fully considered, but is not persuasive. 
In response to applicant's argument that repertoire generated from randomly integrated vs endogenous as disclosed in Tanamachi vs repertoire generated from unrearranged human IgH gene segments positioned at the endogenous IgH locus the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Tanamachi teaches creating a human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and achieved successful expression of the human/mouse chimeric IgH antibody thereby providing evidence of reasonable expectation of success. Thus, Tanamachi et al clearly disclose the means by which to clone the chimeric IgH locus (Example 1), and screen the transgenic mice for antigen-specific antibody responses (Examples 2-3). It is clear to ordinary artisan there is reasonable expectation of success of using the chimeric IgH locus. Tanamachi clearly demonstrated the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). The cDNA of Murphy et al and/or Tanamachi et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited nucleic acid encoding the human IgH variable region. The specification fails to disclose what nucleotide sequence, or subsequence thereof, of the mouseJ/C intron, more specifically, including strain 129 DNA other than the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is critical to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6, 8-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-21, 23 of copending Application No. 14056700. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘700.
Claims 1-6, 8-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22, 24-33 of copending Application No. 15214963. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘963.
Claims 1-6, 8-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-15, 17-22, 25-28 of copending Application No. 15369595.  Thus, the method claims of instant application encompass the mouse specifically claimed in the application '595.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-6, 8-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177 (Application No. 13416684).  In the instant case, the method of instant application encompass the use of the mouse specifically claimed in ‘177.
Claims 1-6, 8-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USP 10064398, (Application No. 14516461).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-6, 8-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USP 10165763. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘763.
Claims 1-6, 8-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-25 of copending Application No. 15388101.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-6, 8-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-6, 8-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16870413. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
	
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and co-pending applications and patent of record. Thus, the rejection is maintained.


Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lefranc et al (Immunoglobulin Facts Book. London: Academic Press, 2001.1-102),
Rosner et al (Immunology 103:179-187, 2001).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632